Title: To George Washington from Samuel Holden Parsons, 8 September 1780
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dr General
                            8th Sepr 1780
                        
                        I had the Honor of your Letter of 5th Inst: previous to  I had orderd the March of
                            the Troops from Horseneck agreable to the Order of the 2nd Inst. & had gone to take a Command there on Receit of
                            your Last Letter I shall join the Army as soon as possible. I should set out to Morrow but the Return of my Son last  from a Cruize necessitates me to continue one or Two Days longer in the Country, but it shall not
                            be longer than Sunday or Monday before I set out for the Army.
                        Col. Meigs was a few Days since with me to be dischargd from the Army His Motives were chiefly from the State
                            of his Family & a Fear lest his Absence should give your Excellency Displeasure. I assured him when that was the
                            Case he should be acquainted with it—I am very unwilling he should leave us and am convincd the State of his Family is
                            such that he cannot with any Degree of Propriety leave them unless some active Operations are soon to commence I only wish
                            he may be notified before his Absence incurs your Displeasure.
                        A Vessel just arrived left Twelve Sail of the Line of French Ships in & at 26 Steering a Course for
                            this Continent Ten Days ago. I am Dr General yr Obedt Servt
                        
                            Saml H. Parsons
                        
                    